DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 5-9 in the reply filed on August 23rd, 2022 is acknowledged.  The traversal is on the grounds that the USPTO was the search authority for the PCT and did not apply a Unity of Invention as part of the International Search Report and that Cully fails to teach or suggest at least “the tubing and the at least one depression forming an air pocket therebetween”. However, even if the PCT did not find a lack of unity in the application does not mean that there was not a lack of Unity of Invention.  Here, the common technical feature was taught by Cully.  Cully at [0020] discloses “the tension of the polymeric film covering the apertures of a device may be adjustable. By increasing or decreasing the tension of this polymeric film, the echogenicity of the device can be adjusted” such that the divots (from [0019]) covered with a film under high tension contain air pockets.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the exterior surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the exterior surface of the at least one depression" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shuman et al. (U.S. Pub. No. 2015/0272542), herein referred to as “Shuman”, in view of Cully et al. (U.S. Pub. No. 2012/0283553), herein referred to as “Cully”. 
Regarding claim 5, Shuman discloses an electrosurgical device (Abstract: medical device system) comprising: 
a needle (introducer tube 12) configured as a first electrode ([0028]: first electrode 24 is the needle end of the introducer tube 12); 
a flat wire coil (medical device 214; [0065]: the medical device 214 may be used with the introducer tube 12 in the same way as the medical device 14 … All other details not described with respect to FIG. 3 may be similar or the same as the features described with respect to the example in FIGS. 1A-1B; [0050]: The medical device 214 has a flat, ribbon shape and defines a plurality of helical turns 244) extendable through the needle ([0027]: When it is desired to extend the medical device 14 from the introducer tube 12, the medical device 14 may be pushed or otherwise moved through lumen 16 and out of the opening 18 of the distal end 20 of the introducer tube 12) and configured as a second electrode ([0028]: the second electrode 26 may be attached to the medical device 14), the flat wire coil being movable relative to the needle and insertable into target tissue ([0036]: The piercing end 28 can be used to penetrate into tissue being treated … the piercing end 28 may be exposed when the medical device 14 is extended from the first electrode 24; [0050]: medical device 214 may have a piercing distal end 228), at least a first portion of the flat wire coil being coilable and twistable ([0050]: The medical device 214 forms a coil illustrated in a deployed configuration; see Fig. 3), at least a second portion (outer side 250) of the wire having at least one depression (surface 578) defined in the exterior surface ([0066]: the irregularities may include scores, scratch marks, or scooped out portions formed in the surface 578 of the device 514; [0057]: any of the echogenic features disclosed herein could be combined with each other, without falling beyond the spirit and scope of the present disclosure); and 
while Shuman discloses an insulative layer (36) and echogenic features ([0043]: two echogenic features are included, in the form of two holes 40, 42 formed in the medical device 14), Shuman fails to disclose tubing disposed in an airtight manner over the exterior surface of the at least a second portion of the wire having the at least one depression defined in the exterior surface, the tubing and the at least one depression forming an air pocket therebetween.  
However, Cully discloses tubing disposed in an airtight manner over the exterior surface of the at least a second portion of the wire having the at least one depression defined in the exterior surface, the tubing and the at least one depression forming an air pocket therebetween ([0019]: an echogenic polymeric film in close contact with the surface of the device to cover at least a portion of the aperture or apertures in the surface of the interventional tool or device; [0015]: The apertures of the present invention may be divots in the surface of an otherwise smooth device surface; [0020]: the tension of the polymeric film covering the apertures of a device may be adjustable. By increasing or decreasing the tension of this polymeric film, the echogenicity of the device can be adjusted. The shape of the apertures can be varied to change the echogenicity that is achieved; where in a divot covered with a film under high tension contain air pockets). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the tubing of Shuman to be that of Cully for the purpose of restoring surface smoothness, which is preferable in most endoluminal procedures and for adjusting the echogenic response of the device (Cully: [0019], [0020]). 
Regarding claim 6, Shuman in view of Cully discloses wherein the tubing includes heat-shrink tubing (Cully: [0021]: the polymeric film may be a thin polyolefin film; where polyolefin film is a type of heat-shrink tubing).  
Regarding claim 7, Shuman in view of Cully discloses wherein the at least one depression is sized such that the tubing remains out of contact with the exterior surface of the at least one depression (Cully: [0020]: the tension of the polymeric film covering the apertures of a device may be adjustable. By increasing or decreasing the tension of this polymeric film, the echogenicity of the device can be adjusted. The shape of the apertures can be varied to change the echogenicity that is achieved; where in a divot covered with a film under high tension contain air pockets).  
Regarding claim 8, Shuman discloses wherein the coil is electrically insulated from the needle ([0040]: an insulating layer 36 can be positioned between the first electrode 24 and the second electrode 26 … Such a placement of the insulating layer(s) can serve to reduce the likelihood of short circuiting between the electrodes 24, 26 while improving the use of bipolar or multipolar ablation configurations).  
Regarding claim 9, Shuman discloses wherein the flat wire coil is made from at least one material chosen from steel, stainless steel, and a shape memory alloy ([0038]: the main body portion 30 can be manufactured at least in part from a shape-memory material, such as Nitinol; where the main body portion is on medical device 14/214 (and [0065]: All other details not described with respect to FIG. 3 may be similar or the same as the features described with respect to the example in FIGS. 1A-1B)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zarins et al. (US 2018/0110554): Fig. 38; Cosman et al. (US 2017/0049993): echogenic probe; Ducharme (US 2011/0046619): echogenic electrosurgical device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794